  UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF NEW YORK


  Sandra DeMuth,
                                                                          Report and Recommendation
                                         Plaintiff,
                                                                                    16-CV-125A
                 v.

  Linda McMahon et al.,

                                         Defendants.


I.   INTRODUCTION
         Plaintiff Sandra DeMuth was hired by the Small Business Administration (“SBA”) as an

  Information Technology Specialist at age 56. Plaintiff was not the only employee over age 50 who

  was hired while she was there. While plaintiff was there, employees under age 50 were fired for

  various reasons. Plaintiff worked the first several years at the SBA without any problems, but then

  the SBA hired another programmer who had about 13 more years of full-time information

  technology work experience than she did. That new programmer was assigned a project that

  plaintiff wanted based on her seniority and experience within the SBA. Coinciding with the failure

  to obtain that project, a series of problems began arising between plaintiff, the new programmer,

  and other coworkers. The problems culminated in accusations of discrimination on plaintiff’s side

  and a formal Letter of Expectations and Performance Improvement Plan on her employer’s side.

  The SBA ultimately decided that plaintiff had too many deficiencies in her performance for the

  projects to which she was assigned. The SBA fired plaintiff, and plaintiff sued claiming

  discrimination and retaliation under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

  §§ 2000e to 2000e-17; the Rehabilitation Act of 1973, 29 U.S.C. §§ 701–796l; and the Age

  Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621–634.
         Defendants the SBA and Linda McMahon, sued in her official capacity as SBA

  Administrator, now have moved for summary judgment under Rule 56 of the Federal Rules of Civil

  Procedure. (Dkt. No. 29.) Defendants argue that many of plaintiff’s allegations are time-barred

  because she did not present them to an equal employment opportunity (“EEO”) counselor within

  the time required by the applicable regulations. Defendants argue further that plaintiff simply did

  not complete a certain technical documentation project to their satisfaction, even after being told

  exactly how to perform through the Letter of Expectations and after being offered twice-weekly

  meetings with her supervisor to keep the project on track. Plaintiff has conceded that she cannot

  make a prima facie case for age discrimination. Plaintiff argues that her remaining allegations are

  timely, under the continuing-violation doctrine. Plaintiff argues further that her remaining

  allegations should go to trial because she had no problems in the office until she, as the only female

  programmer, was passed over for preferred projects by a male programmer who just arrived.

         District Judge Richard J. Arcara has referred this case to this Court under 28 U.S.C. § 636(b).

  (Dkt. No. 5.) The Court held oral argument on December 18, 2018. For the reasons below, the

  Court respectfully recommends granting defendants’ motion.

II.   BACKGROUND
         This case concerns allegations that defendants progressively squeezed plaintiff, their only

  female programmer, out of their office environment in favor of preferred male programmers.

  Defendants hired plaintiff on November 28, 2005 as an Information Technology Specialist in the

  Office of Disaster Assistance (“ODA”) in Buffalo, New York. Plaintiff’s hire was recommended by

  Thomas Guido (“Guido”) and approved by ODA Director William Leggiero (“Leggiero”). Plaintiff

  was born in 1949 and was 56 years old when hired.



                                                     2
        The first few years of plaintiff’s employment at the ODA appear to have proceeded

uneventfully. Plaintiff began at a particular salary grade called GS-11 IT Specialist. By December

2006, Guido recommended, and Leggiero approved, plaintiff’s promotion to GS-12 IT

Specialist. Around 2005 or 2006, ODA designated a person named Larry Lanza as a Lead IT

Specialist in the area of telecommunications. Lanza was at least 50 years old at the time of his hire.

(Dkt. No. 31-1 at 63.) Meanwhile, plaintiff’s duties included the development, implementation, and

support of software applications. Based on performance evaluations, plaintiff met or exceeded

expectations from November 2005 through September 2009.

        The events that eventually led to this case began with a personnel departure in 2009. That

year, an ODA IT employee/contractor named Charles Appleby (“Appleby”) fell ill and had to stop

working. After Appleby left, defendants hired William Malek (“Malek”). Defendants hired Malek at

the GS-12 level, not GS-11, because he had approximately 13 years of full-time work experience in

information technology before arriving at the ODA. From the beginning, plaintiff and Malek did

not get along. The parties sharply dispute why, but whatever happened, the record suggests a

combination of a personality conflict and confusion about who would carry out what

responsibilities. For example, the parties cannot even agree as to whether Guido in September 2009

assigned plaintiff the task of compiling a manual for software applications developed in the ODA.

(See Dkt. No. 33-14 at 11–12 (“Response: Deny. In October 2009, Guido simply asked for links to

where the manual was stored on the network.”).) A lot of disputes also surround a certain web-

based technology project that the ODA began developing in the fall of 2009. Defendants gave the

project to Malek and insisted that he was the right person for the job, given significant web-

development experience from prior employment. Plaintiff felt that she was the right person for the

job based on her seniority and experience at the ODA. (See Dkt. No. 31-1 at 68.)

                                                   3
       While the issue of the manual was unfolding, plaintiff underwent cataract surgery in

December 2009 in both eyes. The surgery corrected the problem, and no doctor ever declared

plaintiff disabled. Both before and after the surgery, Guido asked plaintiff what he could do to help.

The parties dispute whether plaintiff encountered any difficulties in obtaining accommodations, but

plaintiff acknowledges that certain written materials were eventually placed on the ODA’s internal

network, to allow her to read the text in an enlarged size. While plaintiff was on medical leave

following her surgery, a problem arose with one of the ODA’s applications called the Disaster

Locator. The Disaster Locator application helps determine whether a disaster survivor can be

eligible for federal assistance. Defendants assert that the application “went down,” while plaintiff

asserts that the application’s malfunction was a known problem that could have been corrected by

consulting a manual that Appleby had created. Either way, the parties agree that defendants called

plaintiff while at home to see whether she could address the problem. Plaintiff corrected the

problem, but not before another dispute arose as to whether she insisted on addressing the problem

herself and refused to work with Malek.

       The conflict between the parties worsened heading into 2010. The parties could not agree as

to whether plaintiff had been assigned the applications manual project; by early 2010, they could not

agree as to what the project entailed, what deadline had to be met, or whether plaintiff provided

satisfactory content for the manual. In February 2010, plaintiff complained to Guido’s supervisor

about how the growing conflict in the office resulted from discrimination—namely, that Guido

favored male employees. On March 23, 2010, Guido provided plaintiff with a Letter of

Expectations that described deficiencies in plaintiff’s performance. (Dkt. No. 31-3 at 2.) The Letter

of Expectations included descriptions of incomplete technical documentation; delays in completing

help desk tickets; missed deadlines; and poor time management. The Letter of Expectations then

                                                   4
explained what documentation and training had to be completed. In the letter, Guido established a

schedule of helping plaintiff to meet these expectations by meeting with her twice weekly. The

Letter of Expectations set a deadline of May 7, 2010 for the completion of goals described. On May

27, 2010, Guido gave plaintiff a letter evaluating her performance and how she fell short of meeting

the goals set in the Letter of Expectations. (Dkt. No. 31-4 at 2.) Plaintiff refused to sign the letter

to acknowledge receipt. On June 22, 2010, Guido gave plaintiff a written Performance

Improvement Plan. (Dkt. No. 31-5 at 2.) In the letter, Guido explained how, in his view, plaintiff

failed to complete the assignments described in the May 27 letter. Guido gave plaintiff 60 days to

improve her performance, but then extended that time to October 15, 2010 to accommodate

plaintiff’s medical leave following surgery to relieve a blockage in a carotid artery. On October 15,

2010, plaintiff made formal contact with defendants’ EEO counselor to complain about her

treatment. By the fall of 2010, Guido still found plaintiff’s attempts at improvement unacceptable.

Guido sent plaintiff a letter on November 12, 2010 proposing her termination and explaining why.

(Dkt. No. 31-6 at 2.) On January 11, 2011, Leggiero accepted the proposal and terminated plaintiff.

(Dkt. No. 31-7 at 3.)

        Plaintiff next exhausted her available administrative remedies. On December 22, 2010,

plaintiff filed an administrative complaint with the SBA, alleging multiple forms of discrimination

including retaliation for reporting discrimination. The SBA ruled against plaintiff in a final agency

decision on June 26, 2012. The Merit Systems Protection Board affirmed the agency decision on

March 15, 2013. The Equal Employment Opportunity Commission affirmed the agency decision on

May 13, 2015 and then denied reconsideration on November 18, 2015.

        Plaintiff filed her complaint on February 15, 2016. (Dkt. No. 1.) The complaint contained

six claims. In the first three claims, plaintiff accused defendants of unlawful discrimination in

                                                    5
violation of Title VII, the Rehabilitation Act, and the ADEA, respectively. In the last three claims,

plaintiff accused defendants of retaliation in violation of Title VII, the Rehabilitation Act, and the

ADEA, respectively.

        Defendants filed the pending motion on July 31, 2018. Defendants’ arguments for summary

judgment fall into two general categories: timeliness and threshold. With respect to timeliness,

defendants argue that plaintiff had 45 days from any perceived act of discrimination to initiate the

counseling process with her office’s EEO counselor. Failure to initiate counseling within 45 days

prohibits litigation over any alleged discrimination. In defendants’ view, because plaintiff did not

initiate EEO counseling until October 15, 2010, she is prohibited from litigating any allegedly

discriminatory conduct that occurred before September 1, 2010. As for threshold, defendants argue

that the events that she has cited after September 1, 2010 simply do not rise to the level of

discriminatory or retaliatory conduct as a matter of law. Apart from her termination in itself,

plaintiff has cited to events after September 1, 2010 that include her evaluation on the Performance

Improvement Plan and increased scrutiny of her performance on projects like the applications

manual. Defendants argue that, even giving plaintiff every favorable inference and considering all

events as timely, the events that she has cited did not change her position or pay until her final

termination for failure to improve:

                  [M]any of the allegedly discriminatory actions claimed byplaintiff do not meet
        the standard for an adverse employment action including: (i) the hiring of William
        Malek in September 2009 (Exh. 2, p. 8, ¶ 1); (ii) a promotion received by Larry Lanza
        in 2006 (Exh. 2, pp. 8-9, ¶ 2); (iii) training received by Charles Appleby in July 2009
        (Exh. 2, p. 9, ¶ 3); (iv) the issue of plaintiff not being invited to meetings between
        Guido and Malek (Exh. 2, p. 9, ¶ 4; p. 44, ¶ 96); (v) plaintiff’s claim that she was
        denied the ability to earn credit hours (Exh. 2, p. 9, ¶ 5); (vi) alleged denial of
        opportunities to work overtime (Exh. 2, pp. 9-10, ¶ 7); (vii) Guido’s call to plaintiff
        at her home while she recuperated from surgery in December 2009 (Exh. 2, p. 10, ¶
        8); (viii) the assignment of the web development project to Malek instead of plaintiff
        (Exh. 2, p. 10, ¶ 9; p. 44, ¶¶ 94-95); (ix) the March 23, 2010 Letter of Expectations
        (Exh. 2, pp. 10-11, ¶¶ 12-16); (x) the events concerning a meeting of May 7, 2010 in
                                                        6
        which Guido allegedly refused to give plaintiff an extension of the deadline on the
        applications manual project (Exh. 2, p. 11-12, ¶ 17, pp. 45-46, ¶ 100); (xi) the events
        of August 2010 wherein Guido required plaintiff to maintain detailed time records
        (Exh. 2, p. 18, ¶ 38); (xii) the events in August 2010 regarding SCR 018-10 (Exh. 2, p.
        18, ¶ 39); (xiii) the events of August 24, 2010 regarding the completion of leave slips
        (Exh. 2, p. 18, ¶ 40); (xiv) the change to plaintiff’s work hours in October 2010 (Exh.
        2, pp. 18-19, ¶ 41); (xv) plaintiff being required to include Kristin Hughes in her
        communications with IT customers (Exh. 2, p. 44, ¶ 98); (xvi) the appointment of
        Mark Parrish as a tester on Malek’s projects (Exh. 2, p. 45, ¶ 99); (xvii) Guido’s
        delivery of plaintiff’s applications manual to an SBA office in Herndon, Virginia by
        means of photocopying (Exh. 2, p. 46, ¶ 101); and (xviii) a comment made by Malek
        to plaintiff in September 2010 (Exh. 2, p. 47, ¶ 105). None of these incidents or
        claims constitute an adverse employment action as they all involve minor issues
        relating to work assignments, minor changes in work duties or hours, allegations of
        excessive scrutiny, or single occurrence incidents that had no effect on plaintiff’s
        position or pay.

(Dkt. No. 32 at 9.) Defendants also note that “Guido has recommended the hiring of many female

employees, including plaintiff, Hughes and others. Guido has also recommended the termination of

employees without regard to gender: he recommended the termination of plaintiff, who is female,

but he has also recommended the termination of three employees who were male.” (Id. at 10.)

Consequently, in defendants’ view, plaintiff has not established any triable issues of fact regarding

either discrimination or retaliation.

        Plaintiff opposes the pending motion in most respects. “Plaintiff concedes that she will not

be able to sustain her burden at this stage of establishing age discrimination.” (Dkt. No. 33-15 at 11

n.1.) As for the issue of timeliness, though, plaintiff argues briefly that the various adverse actions

taken against her were of a continuous nature, with at least some of them occurring after September

1, 2010. Plaintiff thus believes that all of her alleged adverse actions merit consideration. With

respect to the threshold issue, plaintiff disputes the veracity of the description of her performance in

the Letter of Expectations, the Performance Improvement Plan, and related evaluations. Plaintiff

dismisses any sudden concern about her performance, after four uneventful years, as pretextual and

retaliatory. “Moreover, Defendants’ other assertions that Plaintiff did not handle help desk tickets,
                                                  7
did not provide the information that Guido wanted on a training questionnaire or did not add

reservists to the Active Directory are all thinly veiled attempts to justify a ‘legitimate business

decision.’” (Id. at 10.) Plaintiff also points to the following examples of disparate treatment:

                In addition to the above discussed adverse actions, there were further
        discriminatory actions which smacked of disparate treatment. These actions
        included, but were not limited to, Malek was assigned project leads, even though
        DeMuth had several years more experience at the SBA. Further, Malek, as well as
        Larry Lanza, were hired as G-12’s, whereas Plaintiff was hired as a G-11, despite
        there being no discernable reason for this disparity. Plaintiff, as plainly
        acknowledged by Guido, had appropriate credentials and experience at the time she
        was hired. Further, Plaintiff received only two trainings the entire time she was
        employed by SBA.

                 Crucially, with the onset of the Applications Manual assignment in the fall of
        2009, Plaintiff was tasked with completing a project that required more than one
        person to complete. There was no deadline set by Guido at the time of the
        assignment and Plaintiff diligently provided links and updates to Guido. Further,
        Plaintiff was not permitted to respond to Guido’s “Letters.”

                 Essentially, the applications manual was the vehicle with which Guido used
        to retaliate and discriminate against plaintiff.

               Further, Plaintiff was the only non-probationary employee who was subject
        to formal negative performance evaluations by Guido, and was the only employee
        who was denied the ability to earn credit hours. Ultimately, she was the only non-
        probationary employee terminated by Guido due to purported performance issues.

                Moreover, plaintiff was continually singled out by Guido. A striking example
        of this was Malek being directed by Guido to, essentially, spy on Plaintiff.

(Id. at 12–13.)

        In reply, defendants point to the amount of discovery that plaintiff declined to pursue over

the course of her case, here and at the administrative level:

                 [P]laintiff presents no direct evidence of discriminatory or retaliatory intent
        and she does not even provide any circumstantial proof from which a fact-finder
        could infer the presence of discriminatory or retaliatory intent. For example, plaintiff
        alleges that her supervisor, Thomas Guido (“Guido”), “wanted a male in my position
        because most of the IT applications people at the SBA were male.” Dkt. # 33, ¶ 33.
        Plaintiff provides no evidence for this proposition and, of course, ignores the salient
        point that Guido recommended that plaintiff be hired in November 2005 and
                                                     8
           promoted the following year—strange behavior indeed for a supervisor who
           allegedly does not want female programmers as subordinates! In addition, most of
           the allegations upon which plaintiff relies occurred before September 1, 2010 and are
           time-barred by the 45-day statute of limitations.

                    The parties are now nearing the conclusion of seven years of administrative
           and district court litigation. Plaintiff had the opportunity, during the administrative
           phase and this action, to take the deposition of all relevant SBA employees
           mentioned in plaintiff’s opposition papers, including Guido, Malek, Kristin Hughes,
           Larry Lanza, Deputy Director (now Director) Colleen Hiam, and Director (now
           retired) William Leggiero. She chose to only take the deposition of Guido during
           discovery in this action. In addition, the parties have exchanged well over 3000
           pages of documents. Plaintiff’s failure to provide evidentiary support for her
           allegations should be fatal to her claims at the summary judgment stage.

   (Dkt. No. 40 at 2.)

III.   DISCUSSION
           A. Summary judgment motions generally
           “The court shall grant summary judgment if the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

   Civ. P. 56(a). “As to materiality, the substantive law will identify which facts are material. Only

   disputes over facts that might affect the outcome of the suit under the governing law will properly

   preclude the entry of summary judgment . . . . More important for present purposes, summary

   judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such

   that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 248 (1986) (citation omitted). “The party seeking summary judgment has the burden

   to demonstrate that no genuine issue of material fact exists. In determining whether a genuine issue

   of material fact exists, a court must examine the evidence in the light most favorable to, and draw all

   inferences in favor of, the non-movant . . . . Summary judgment is improper if there is any evidence

   in the record that could reasonably support a jury’s verdict for the non-moving party.” Marvel

   Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002) (citations omitted).

                                                        9
        B. Are some of plaintiff’s claims time-barred?
        Before determining what factual disputes require resolution by a jury, the Court will assess

defendants’ assertion that at least some of plaintiff’s claims are time-barred. Title VII applies to

federal government employment by way of 42 U.S.C. § 2000e-16. The Rehabilitation Act makes

Title VII’s rights and remedies available to federal employees by way of 29 U.S.C. § 794a. The

ADEA has its own provisions to address age discrimination. See 29 U.S.C. §§ 623, 633a. “Prior to

bringing suit under either Title VII or the ADEA, a federal government employee must timely

exhaust the administrative remedies at his disposal. Failure to do so can be asserted by the

government as an affirmative defense.” Belgrave v. Pena, 254 F.3d 384, 386 (2d Cir. 2001) (internal

quotation marks and citation omitted). The same goes for the Rehabilitation Act. “EEOC

regulations require an employee suing the federal government under the Rehabilitation Act to

exhaust certain administrative remedies before initiating a suit in the district court. Thus, an

aggrieved agency employee must first seek EEO counseling within forty-five days of the allegedly

discriminatory act.” Boos v. Runyon, 201 F.3d 178, 181 (2d Cir. 2000) (citation omitted).

        All three statutes that plaintiff has invoked use 29 C.F.R. § 1614.105(a) as the process by

which federal employees must exhaust administrative remedies. Under the process, employees

“must initiate contact with a Counselor within 45 days of the date of the matter alleged to be

discriminatory,” 29 C.F.R. § 1614.105(a)(1). “This timeliness requirement is not jurisdictional, and

the filing deadline is subject to waiver, estoppel, and equitable tolling.” Bruce v. U.S. Dep’t of Justice,

314 F.3d 71, 74 (2d Cir. 2002) (citations omitted). “Courts may evaluate whether it would be proper

to apply such doctrines, although they are to be applied sparingly.” Nat’l R.R. Passenger Corp. v.

Morgan, 536 U.S. 101, 113 (2002) (citation omitted). When considering whether to forgive a

timeliness requirement for equitable reasons, courts have to make an important distinction between

                                                     10
discrete discriminatory acts and a repeated discriminatory practice that amounts to an ongoing

policy. “[D]iscrete discriminatory acts are not actionable if time barred, even when they are related

to acts alleged in timely filed charges.” Id. at 113. An example of a repeated practice would be acts

creating a hostile work environment. “A charge alleging a hostile work environment claim, however,

will not be time barred so long as all acts which constitute the claim are part of the same unlawful

employment practice and at least one act falls within the time period.” Id. at 122. Other examples

exist as well. “Although the continuing violation exception is usually associated with a

discriminatory policy, rather than with individual instances of discrimination, and although acts so

isolated in time from each other or from the timely allegations as to break the asserted continuum of

discrimination will not suffice, a continuing violation may be found where specific and related

instances of discrimination are permitted by the employer to continue unremedied for so long as to

amount to a discriminatory policy or practice.” Fitzgerald v. Henderson, 251 F.3d 345, 359 (2d Cir.

2001) (internal quotation and editorial marks and citations omitted).

        Here, plaintiff has not made enough of a showing to warrant the use of the continuing-

violation doctrine. The parties agree that no actionable events occurred, and that plaintiff’s

performance was generally satisfactory, between her start in 2005 and the fall of 2009. After the

hiring of Malek in 2009, plaintiff asserts that Malek “was resistant,” “was hostile,” and “refused to

listen.” (Dkt. No. 33-15 at 3.) These conclusory phrases do not cross the threshold for the types of

repeated practices that could amount to an ongoing policy of discrimination. Cf. Alers v. New York

City Human Res. Admin., No. 06-CV-6131 SLT LB, 2008 WL 4415246, at *6 (E.D.N.Y. Sept. 24,

2008) (insensitive and offensive conduct without more does not create a continuing violation for a

hostile work environment), aff’d sub nom. Alers v. Human Res. Admin., 357 F. App’x 330 (2d Cir. 2009);

Fontanez v. Thompson, No. 00 CIV. 2090 (DFE), 2003 WL 1964052, at *11 (S.D.N.Y. Apr. 24, 2003)

                                                  11
(assertion that defendant “embarked on a course to remove all supervisors and managers who were

in their 50s and 60s from their positions” did not suffice to allege a policy or practice). In contrast,

most of the problems that arose between the parties appear to be anchored around a few distinct

events: Malek’s hiring in 2009; the applications manual project; plaintiff’s surgery in December 2009;

issues with the disaster locator application in December 2009; and a web development project. The

complaint confirms the Court’s sense that individual events prompted poor relations between the

parties. Cf. Fitzgerald, 251 F.3d at 365 (separating sexual advances from a hostile work environment

and finding the former not protected under a continuing violation theory); Hanfland v. Donahoe, No.

10-CV-6106-FPG, 2015 WL 4930582, at *8 (W.D.N.Y. Aug. 18, 2015) (compiling cases in which

transfer, suspension, discipline, promotion, compensation, and repeated denials of promotions and

training opportunities were all discrete acts). Every claim in the complaint cites plaintiff’s

termination as an adverse action or plaintiff’s performance letters as retaliatory actions. None of the

claims asserts a hostile work environment or some similar repeated practice.

        Consequently, the 45-day time limit in 29 C.F.R. § 1614.105(a)(1) will have to be enforced.

Plaintiff initiated contact with her office’s EEO counselor on October 15, 2010. (Dkt. No. 31-1 at

59.) Working back 45 days brings plaintiff to September 1, 2010. Any triable issues of fact in this

case will have to have originated on or after September 1, 2010.

        C. Are plaintiff’s remaining claims triable?
        The Court now will turn to an assessment of events that allegedly occurred on or after

September 1, 2010. “At the summary-judgment stage, properly exhausted Title VII claims are

ordinarily analyzed under the familiar burden-shifting framework of McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), and its progeny. At the first stage of the McDonnell Douglas analysis, the plaintiff

bears the burden of establishing a prima facie case of discrimination by showing that: 1) he belonged

                                                   12
to a protected class; 2) he was qualified for the position; 3) he suffered an adverse employment

action; and 4) the adverse employment action occurred under circumstances giving rise to an

inference of discriminatory intent. The plaintiff’s burden of proof at the prima facie stage is not

onerous.” Mathirampuzha v. Potter, 548 F.3d 70, 78 (2d Cir. 2008) (internal quotation marks and

citations omitted). The same framework governs plaintiff’s discrimination claims under the

Rehabilitation Act and the ADEA. See Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir.

2010) (ADEA); Teahan v. Metro-N. Commuter R. Co., 951 F.2d 511, 514 (2d Cir. 1991) (Rehabilitation

Act).

        Here, the first two elements of a prima facie case are not in serious dispute, but the third and

fourth elements require closer attention. Plaintiff has conceded that she cannot establish a prima facie

case of discrimination under the ADEA. (Dkt. No. 33-15 at 11.) As for the other discrimination

claims, by September 1, 2010, plaintiff had received both a Letter of Expectations and a

Performance Improvement Plan with respect to her technical documentation project. The letters

together give plaintiff specific descriptions of how she had to improve her performance and what

resources she had available to help, including weekly meetings with Guido and resources that would

improve her training. The Letter of Expectations and Performance Improvement Plan did not

change plaintiff’s pay or any material terms or conditions of her employment. Cf. Canady v. Union

1199, 253 F. Supp. 3d 547, 554 (W.D.N.Y. 2017), aff’d sub nom. Canady v. Univ. of Rochester, 736 F.

App’x 259 (2d Cir. 2018) (summary order) (Letter of Expectations was not an adverse employment

action and was supported by prior disciplinary history). Around the same time, plaintiff returned

from medical leave with a letter from her physician requesting that she be assigned light duty.

Defendants complied with the request. Because of her medical leave, plaintiff received extra time to

fulfill the requirements of the Performance Improvement Plan. Plaintiff concedes that any meetings

                                                   13
from which she might have been excluded were about Malek’s Web application project and not

about her technical documentation project. (Dkt. No. 33-14 at 30.) Plaintiff asserts that she was

denied some opportunities to earn credit hours, but these denials overlapped with her time on the

Performance Improvement Plan. Cf. Krupa v. Dunkirk Specialty Steel, LLC, No. 13-CV-76A, 2014

WL 6387283, at *8 (W.D.N.Y. Nov. 14, 2014) (“As for job opportunities, Krupa has repeated

allegations that she was promised more training and that she ought to have received more training.

By itself, however, Krupa’s mere wish to have more responsibilities that would have led to more

overtime does not constitute an adverse employment action.”) (citation omitted). Meanwhile,

plaintiff’s concerns about management of help-desk tickets are not triable. Plaintiff admits that in

October 2010, she was asked to provide a time estimate for completing a training questionnaire as

either a web application or a Windows application; she provided a time estimate for the Windows

option only. (Dkt. No. 33-14 at 36.) Any incidents with functional analyst Hughes appear to be

isolated incidents that did not lead to any adverse actions. Defendants’ critique of plaintiff’s final

technical documentation is based on design and content and does not appear to have a comparison

to similar work done by other employees. Even granting plaintiff the benefit of all inferences, the

undisputed circumstances point to differences in personalities and work expectations that fall within

the range of managerial discretion and do not, without more, establish a prima facie case of

discrimination. Cf. Davis v. SSC Disability Servs., LLC, 166 F. Supp. 3d 211, 214 (D. Conn. 2016)

(“The only evidence in the record shows a pattern of deficient performance and that such deficient

performance was the basis for the defendant’s warnings and the ultimate termination of the

plaintiff’s employment.”). And the above circumstances do not include the simpler fact that plaintiff

worked at her office from 2005 until early 2011; that she had the same supervisor at all times; that

older employees were hired during her time while younger male employees were terminated; and

                                                   14
that no problems arose until 2009 when plaintiff began having disagreements over projects that she

preferred to have. Guido also typically left either Hughes, a female, or Lanza, a male over the age of

50, in charge in his absence. Cf. Hoose v. Monroe Cty., No. 09-CV-6080T, 2014 WL 4184815, at *4

(W.D.N.Y. Aug. 21, 2014 (“Of the seven employees disciplined for improperly accessing private

information, two women and two men were terminated, and two women and one man received

lesser forms of discipline. Such evidence demonstrates that women were not treated differently than

men with respect to the application of discipline for violating defendant’s policies.”). Alternatively,

even if plaintiff could establish a prima facie case, the circumstances surrounding her Performance

Improvement Plan and the completion of the technical manual constitute a neutral, non-contextual

reason for the termination. Summary judgment thus is appropriate for plaintiff’s discrimination

claims.

          Plaintiff’s retaliation claims fare no better. “In order to make out a prima facie case of

retaliation, a plaintiff must show by a preponderance of the evidence i) participation in a protected

activity known to the defendant; ii) an employment action disadvantaging the plaintiff; and iii) a

causal connection between the protected activity and the adverse employment action. Moreover, the

burden that must be met by an employment discrimination plaintiff to survive a summary judgment

motion at the prima facie stage is de minimis. If the plaintiff meets this burden, the defendant must

then articulate a legitimate nondiscriminatory reason for its actions. If the defendant meets its

burden of production, the plaintiff will then have an opportunity to prove that the proffered reason

was merely a pretext for retaliation and that the employer’s action was prompted by an

impermissible motive.” Tomka v. Seiler Corp., 66 F.3d 1295, 1308 (2d Cir. 1995) (internal quotation

and editorial marks and citations omitted), abrogated in part on other grounds by Burlington Indus., Inc. v.

Ellerth, 524 U.S. 742 (1998). Here, after September 1, 2010, plaintiff engaged in protected activity by

                                                      15
  meeting with her office’s counselor on October 15, 2010 to complain of discriminatory treatment.

  Plaintiff subsequently received two letters from her supervisor: one on November 12, 2010

  explaining her deficiencies and proposing her termination; and one on January 11, 2011 confirming

  her termination. These two letters satisfy the first element for retaliation but do not satisfy the

  second or third. The November 12 and January 11 letters followed letters dated March 23, May 27,

  and June 22, 2010, all of which set forth plaintiff’s expectations and deficiencies in meeting them.

  Guido had given plaintiff the additional resources of weekly meetings with him to review her work

  product to make sure that it finally would meet expectations. Cf. Brown v. Am. Golf Corp., 99 F.

  App’x 341, 343 (2d Cir. 2004) (summary order) (“Brown’s claim that being placed on the

  Performance Improvement Plan constituted retaliation in violation of Title VII fails at the prima facie

  stage because being placed on the Performance Improvement Plan was not an adverse employment

  action. The Performance Improvement Plan instructed Brown to attend several seminars, read

  certain materials, implement ways to reward his co-workers, review and follow a business plan,

  conduct weekly staff meetings, and implement certain planning and scheduling mechanisms.”).

  From the sole deposition of a coworker that she chose to take, and from her own testimony,

  plaintiff simply has not provided enough information to allow a reasonable jury to suspect that the

  November 12 and January 11 letters were anything more than a continuation of a year-long concern

  about her performance. Under these circumstances, plaintiff has not made out a prima facie case for

  retaliation; and even if she had, defendants have shown legitimate, year-long reasons for the ultimate

  decision to terminate plaintiff.

IV.   CONCLUSION
          For all of the foregoing reasons, the Court respectfully recommends granting defendants’

  motion (Dkt. No. 29).

                                                     16
V.    OBJECTIONS
          A copy of this Report and Recommendation will be sent to counsel for the parties by

  electronic filing on the date below. “Within 14 days after being served with a copy of the

  recommended disposition, a party may serve and file specific written objections to the proposed

  findings and recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1). Any

  objections must be filed electronically with the Clerk of the Court through the CM/ECF system.

          “As a rule, a party’s failure to object to any purported error or omission in a magistrate

  judge’s report waives further judicial review of the point.” Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.

  2003) (citations omitted); see also Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)

  (“Where parties receive clear notice of the consequences, failure timely to object to a magistrate’s

  report and recommendation operates as a waiver of further judicial review of the magistrate’s

  decision.”) (citation omitted). “We have adopted the rule that failure to object timely to a magistrate

  judge’s report may operate as a waiver of any further judicial review of the decision, as long as the

  parties receive clear notice of the consequences of their failure to object. The rule is

  enforced under our supervisory powers and is a nonjurisdictional waiver provision whose violation

  we may excuse in the interest of justice.” United States v. Male Juvenile (95-CR-1074), 121 F.3d 34,

  38–39 (2d Cir. 1997) (internal quotation marks and citations omitted).

           “Where a party only raises general objections, a district court need only satisfy itself there is

  no clear error on the face of the record. Indeed, objections that are merely perfunctory responses

  argued in an attempt to engage the district court in a rehashing of the same arguments set forth in

  the original papers will not suffice to invoke de novo review. Such objections would reduce the

  magistrate’s work to something akin to a meaningless dress rehearsal.” Owusu v. N.Y. State Ins., 655




                                                     17
F. Supp. 2d 308, 312–13 (S.D.N.Y. 2009) (internal quotation and editorial marks and citations

omitted).

       SO ORDERED.

                                              __/s Hugh B. Scott________
                                              Hon. Hugh B. Scott
                                              United States Magistrate Judge
DATED: February 21, 2019




                                                18
